Civilian pay; reduction in grade (disciplinary). — Plaintiff, a nonveteran, was demoted for cause and later reinstated. He sues to recover back pay. Defendant moved to dismiss the petition on the ground that the back pay provisions of the 1948 amendment to the Lloyd-La Follette Act, 5 U.S.C. § 652(b) (1), do not apply to nonveteran employees who were reduced in grade and later restored to their old grade. Upon consideration of defendant’s motion, and on the basis of this court’s decision in Gregory v. United States, 123 Ct. Cl. 794, the court, on March 23, 1962, ordered that the petition be dismissed.